     Case 1:19-cv-01087-DAD-BAM Document 21 Filed 04/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    ANTWAINE BUTLER,                                  Case No. 1:19-cv-01087-DAD-BAM (PC)
12                        Plaintiff,                    ORDER VACATING WRIT OF HABEAS
                                                        CORPUS AD TESTIFICANDUM
13             v.                                       DIRECTING PRODUCTION OF INMATE
14    B. JOHNSON,                                       ANTWAINE BUTLER, CDCR #V-28655

15                        Defendant.                    (ECF No. 18)

16                                                      ORDER DIRECTING CLERK’S OFFICE TO
                                                        SERVE ORDER BY E-MAIL ON KERN
17
                                                        VALLEY STATE PRISON
18

19

20            On March 30, 2020, the Court issued a writ of habeas corpus ad testificandum directing

21   the production of Plaintiff Antwaine Butler, inmate, CDCR #V-28655, for a video settlement

22   conference on April 29, 2020, as a witness on his own behalf in this matter. (ECF No. 18.) Now,

23   the Court has reset the April 29, 2020 video settlement conference for June 11, 2020 at 11:00 a.m.

24   Therefore, the transportation writ for Inmate Butler shall be vacated.

25            Accordingly, it is HEREBY ORDERED that:

26         1. The writ of habeas corpus ad testificandum directing the production of Antwaine Butler,

27            inmate, CDCR #V-28655, issued on March 30, 2020, (ECF No. 18), is VACATED;

28   ///
                                                       1
     Case 1:19-cv-01087-DAD-BAM Document 21 Filed 04/21/20 Page 2 of 2

 1      2. The Clerk’s Office shall serve a courtesy copy of this order by e-mail on the Litigation

 2         Coordinator at Kern Valley State Prison, and on the Litigation Coordinator of any other

 3         institution(s) which require this information; and

 4      3. The Court will issue an amended transportation writ in due course.

 5
     IT IS SO ORDERED.
 6

 7      Dated:    April 20, 2020                            /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
